                Case 2:21-cr-00078-JAM Document 93 Filed 08/23/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-0078-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   PARAMPREET SINGH,                                  DATE: August 24, 2021
     RANVIR SINGH, and                                  TIME: 9:30 a.m.
15   AMANDEEP MULTANI,                                  COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                             STIPULATION

19         1.      By previous order, this matter was set for status on August 24, 2021.

20         2.      By this stipulation, defendants now move to continue the status conference until

21 December 14, 2021, and to exclude time between August 24, 2021, and December 14, 2021, under

22 Local Code T4.

23         3.      The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has represented that the discovery associated with this case

25         includes approximately 5,321 pages of documents, as well as hundreds of audio recordings,

26         video recordings, and the voluminous downloaded contents of a seized cell phone. Large

27         portions of the discovery are in the Punjabi language. All of this discovery has been either

28         produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00078-JAM Document 93 Filed 08/23/21 Page 2 of 3


 1                  b)      Counsel for defendants desire additional time to review this voluminous

 2          discovery, to conduct independent factual investigation, to evaluate and conduct legal research

 3          regarding potential defenses and sentencing issues, to consult with their clients, and to otherwise

 4          prepare for trial.

 5                  c)      Counsel for defendants believe that failure to grant the above-requested

 6          continuance would deny them the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                  d)      The government does not object to the continuance.

 9                  e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of August 24, 2021 to December 14,

14          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21          IT IS SO STIPULATED.

22

23
      Dated: August 19, 2021                                  PHILLIP A. TALBERT
24                                                            Acting United States Attorney
25
                                                              /s/ DAVID W. SPENCER
26                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00078-JAM Document 93 Filed 08/23/21 Page 3 of 3

     Dated: August 19, 2021                         /s/ DAVID A. TORRES
 1                                                  DAVID A. TORRES
                                                    Counsel for Defendant
 2                                                  Parampreet Singh
 3
     Dated: August 19, 2021                         /s/ DINA L. SANTOS
 4                                                  DINA L. SANTOS
                                                    Counsel for Defendant
 5                                                  Ranvir Singh
 6
     Dated: August 19, 2021                         /s/ N. ALLEN SAWYER
 7                                                  N. ALLEN SAWYER
                                                    Counsel for Defendant
 8                                                  Amandeep Multani
 9

10

11

12                                      FINDINGS AND ORDER
13        IT IS SO FOUND AND ORDERED this 20th day of August, 2021.
14
                                               /s/ John A. Mendez
15
                                               THE HONORABLE JOHN A. MENDEZ
16                                             UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
